Citation Nr: 0707115	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1977.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  In August 2005, the 
veteran testified before the undersigned at a personal 
hearing conducted at the RO.  In March 2006, this case was 
remanded by the Board for additional evidentiary development.  
The case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's diagnosed right ankle degenerative joint 
disease (DJD) is not related to his period of service.

2.  The veteran's right knee DJD is not related to his period 
of service.

3.  The veteran's left knee DJD is not related to his period 
of service.


CONCLUSIONS OF LAW

1.  A chronic right ankle disability was not incurred in or 
aggravated by service, nor may DJD be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b), 
3.307, 3.309 (2006).

2.  A chronic right knee disability was not incurred in or 
aggravated by service, nor may DJD be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b), 
3.307, 3039 (2006).

3.  A left knee disability was not incurred in or aggravated 
by service, nor may DJD be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113,1131, 5103(a), 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March and June 2002, February 2005 and April 2006 letters, 
the RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  He was told what evidence was 
needed to substantiate his claim, to include what evidence 
and information VA would obtain in his behalf and what 
information and evidence he could submit.  He was told to 
submit any evidence relevant to his claim.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Subsequently, the 
November 2006 SSOC was issued, which provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
SSOC mailed in November 2006, the veteran was provided with 
the provisions of the Dingess case.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2006).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2006).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1946, and arthritis become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

Right ankle

The service medical records reflect that the veteran was seen 
on January 10, 1977 with complaints of right heel/ankle pain.  
Achilles tendonitis was diagnosed.  He noted continued pain 
the following day.  No other complaints were noted and the 
April 1977 separation examination was within normal limits.

VA outpatient treatment records developed between 1979 and 
1988 made no mention of the right ankle.  In April 2004, the 
veteran was examined by VA.  The examination found DJD in the 
right ankle.  The examiner opined that the degenerative 
changes were likely related to obesity and not to any trauma.  

The veteran testified before the undersigned at a personal 
hearing in August 2005.  He stated that he had injured his 
right ankle when he had slipped and fallen in 1977.

The veteran's Social Security Administration records have 
also been associated with the claims folder.  These note that 
he had been found to be disabled due to arthritis of the 
knees and left shoulder.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right ankle 
disability has not been established.  While the veteran was 
treated for right Achilles tendonitis in January 1977, there 
is no indication in the record that this acute injury 
resulted in the development of a chronic disability.  This 
conclusion is supported by the evidence which showed that the 
right ankle complaints had resolved by his discharge from 
service and by the lack of any treatment for an ankle 
disorder between his 1977 separation from service and the 
late 1990's.  In addition, the VA examiner opined in April 
2004 that his currently diagnosed right ankle DJD was related 
to obesity and not to any trauma sustained in service.  
Finally, there is no objective indication in the record that 
the DJD of the right ankle had manifested to a compensable 
degree within one year of his discharge; rather the evidence 
shows that it was not diagnosed until some 20 years following 
his separation.  Based on this evidence, service connection 
cannot be awarded.

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
as here, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  The competent and probative medical evidence does 
not link the claimed disorder to service.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right ankle disability.




Right knee

The veteran's service medical records show that he was seen 
on April 6, 1977 with complaints of right knee pain.  He 
stated that he had injured the knee.  The impression was 
infrapatellar bursitis.  At the time of the April 1977 
separation examination, he checked "yes" and "don't know" 
next to "trick" or locked knee.  The objective examination 
was negative.

The VA outpatient treatment records developed between 1979 
and 1988 reflect no treatment for right knee complaints.  In 
1995, he was seen by a private physician with complaints of 
right knee pain, which was found to be secondary to varus 
deformity.  In 1999, he underwent a total right knee 
replacement.  During 2003 and 2004, he continued to report 
right knee pain.

The veteran was examined by VA in April 2004.  He stated that 
he had injured the knee in 1977.  The examiner noted the many 
years between the inservice complaints and any subsequent 
post-service treatment.  It was also noted that the changes 
in the right knee were degenerative and not traumatic in 
nature.  These changes were compatible with obesity.

In August 2005, the veteran testified before the undersigned 
at a personal hearing at the RO.  He stated that he had 
fallen during basic training but that he had not been sent 
for any treatment.  He stated that he had received injections 
in the right knee in 1977 or 1978 but that these records were 
unavailable due to the death of the physician.  

The veteran also submitted his Social Security Administration 
records.  These showed that he was disabled due to a primary 
diagnosis of DJD.  The secondary diagnosis was of arthritis 
of both knees and the left shoulder.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right knee 
disability has not been established.  The evidence of record 
does show that the veteran was treated for right 
infrapatellar bursitis in April 1977.  However, the Board 
finds that there is no evidence of record that this treatment 
resulted in the development of a chronic right knee 
disability.  This conclusion is supported by the fact that 
his right knee complaints had apparently resolved by his 
discharge, as is evidenced by the normal separation 
examination.  Significantly, there is no indication of 
continuing treatment for a right knee disability following 
service.  In fact, there was no reference to right knee 
complaints until the mid-1990's, almost 20 years following 
his release from service.  The silence of these records 
argues against a finding of chronicity.  Moreover, the VA 
examiner opined in April 2004 that the changes in the right 
knee were degenerative and not traumatic in nature and were 
more likely related to obesity than to any trauma noted in 
service.  Finally, there is no suggestion in the record that 
the DJD of the right knee was present to a compensable degree 
within one year of his separation.  As noted above, the 
veteran's lay testimony is insufficient to constitute 
competent evidence of medical causation.  Espiritu, 2 Vet. 
App. at 494.   As a consequence, service connection cannot be 
awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability.

Left knee

The veteran's service medical records make no mention of any 
complaints of or treatment for left knee complaints.  The 
October 1976 entrance examination and the April 1977 
separation examination were normal.

Following service, the veteran was seen by a private 
physician for complaints of left knee pain.  He ultimately 
had a total left knee replacement.

The veteran's Social Security Administration records show 
that he was rendered disabled by the primary diagnosis of 
DJD.  He was noted to have DJD of the knees and the left 
shoulder.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a left knee 
disability has not been established.  While the veteran had 
DJD years after service and had undergone a total knee 
replacement, there is no objective indication that he had 
sustained any disability to this joint while on active duty, 
despite his assertions at the August 2005 hearing that he had 
injured both of his knees during basic training.  
Additionally, the medical evidence does not tend to link a 
left knee disorder to service.  Finally, there is no 
indication in the record that DJD of the left knee had 
manifested to a compensable degree within one year of his 
separation from service.  Unfortunately, the veteran's 
testimony alone as to the presence of a left knee disability 
of service origin is insufficient for a grant of service 
connection. As a consequence, service connection cannot be 
awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disability.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


